DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed July 19, 2022.  Claims 1-4, 6-9, and 17-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.


Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1) in view of Minvielle (US 2016/0350704 A1).  


Regarding claim 1, Ramos discloses a system for remote shopping, comprising:
a wearable device configured to be worn on a remote shopping assistant, wherein the wearable device includes (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a wearable device transceiver configured to communicate data indicative of the one or more grocery items to and from a remote server, wherein the remote server is configured to communicate data to a remote shopper; (Ramos:   Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display);
a camera configured to capture image data related to the one or more grocery items (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a processor in communication with the wearable device transceiver, the camera, and the one or more sensors, wherein the processor is configured to determine a freshness level associated with the one or more grocery items utilizing at least the one or more sensors in the wearable device (Ramos:   paragraph [0016] -  Chemical supply companies can be interested in the freshness of their chemicals which can degrade over time, particularly unstable chemicals, paragraph [0029] - use a tactile glove or other sensor on an identified food product such that sensor environment 100 can receive additional input for determining freshness of the product).
Ramos does not expressly disclose one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items; and wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items, wherein the color is utilized to correlate ripeness or water content associated with the one or more grocery items.  Minvielle discloses: 
one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items; and wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items (Minvielle: paragraph [0020] - In an embodiment of the present invention, information collected by sensors of, or sensors communicating with, a local storage appliance, for example weight measurement sensors, can collect all types of physical attribute);
wherein the color is utilized to correlate ripeness or water content associated with the one or more grocery items (Minvielle: paragraph [0253] - Fluorescent DNAs printed on paper: sensing food spoilage and ripening in the vapor phase”; the use of a Silicon Integrated Spectrometer to sense food for ripeness and other qualities, paragraph [0324] - For instance, as discussed herein, the color of an orange may indicate ripeness and corresponding vitamin C content).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ramos to have included one or more sensors in the wearable device configured to detect at least a weight of one or more grocery items; and wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items, wherein the color is utilized to correlate ripeness or water content associated with the one or more grocery items, as taught by Minvielle because it would improve sharing of nutritional quality of a product (Minvielle: paragraph [0009]).

Regarding claim 2, Ramos and Minvielle teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the system further includes a body camera worn on the remote shopping assistant, wherein the body camera is configured to capture images or video of' an area proximate the remote shopping assistant (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112).

Regarding claim 3, Ramos and Minvielle teach or suggest all the limitations of claim 2 as noted above.  Ramos further discloses wherein the body camera includes a body camera transceiver configured to communicate data indicative of the area proximate the remote shopping assistant to the remote shopper via the remote server (Ramos: Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display).

Regarding claim 4, Ramos and Minvielle teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device transceiver is further configured to communicate data indicative of a grocery list retrieved from the remote shopper (Ramos: paragraph [0042] - or example, if the sensor environment is being used by a shopper selecting products for purchase and consumption, the input of user preferences can include entering a shopping list, one or more dates for which products are to be used, or other preferences).

Regarding claim 6, Ramos and Minvielle teach or suggest all the limitations of claim 1 as noted above.  Ramos further discloses wherein the wearable device further includes a gas sensor configured to identify a gas produced from the one or more grocery items (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the food or other product. In some embodiments, olfactory sensor 106 may be trained by providing control samples of air from food or other products of known freshness levels such that comparison of test samples can be performed relative to the controls. Olfactory sensor 106 may use various types of sensor technology including conductive-polymer odor sensors (such as polypyrrole), tin-oxide gas sensors, and quartz-crystal micro-balance sensors. Olfactory sensor 106 may also use various types of chemical differentiation techniques including gas chromatography. Olfactory sensor 106 can include one or more sensor components that change color when exposed to a particular gas).

Regarding claim 7, Ramos and Minvielle teach or suggest all the limitations of claim 6 as noted above.  Ramos further discloses wherein the processor is further programmed to determine the freshness level associated with the one or more grocery items utilizing at least the gas sensor (Ramos: paragraph [0034] -  In some embodiments, this can include targeted detection of one or more gases which relate to a particular food or other product's freshness, such as detection of gases which emanate from mold or bacteria. In some embodiments, this can entail creating a scent profile for a food or other product based on one or more chemicals being emitted by the food or other product. In some embodiments, olfactory sensor 106 may be trained by providing control samples of air from food or other products of known freshness levels such that comparison of test samples can be performed relative to the controls. Olfactory sensor 106 may use various types of sensor technology including conductive-polymer odor sensors (such as polypyrrole), tin-oxide gas sensors, and quartz-crystal micro-balance sensors. Olfactory sensor 106 may also use various types of chemical differentiation techniques including gas chromatography. Olfactory sensor 106 can include one or more sensor components that change color when exposed to a particular gas).

Regarding claim 18, Ramos and Minvielle teach or suggest all the limitations of claim 17 as noted above.  Minvielle further discloses wherein the one or more sensors includes a moisture sensor configured to detect moisture on the one or more grocery items (Minvielle: paragraph [0253] - Fluorescent DNAs printed on paper: sensing food spoilage and ripening in the vapor phase”; the use of a Silicon Integrated Spectrometer to sense food for ripeness and other qualities, paragraph [0324] - For instance, as discussed herein, the color of an orange may indicate ripeness and corresponding vitamin C content).

Regarding claim 20, Ramos and Minvielle teach or suggest all the limitations of claim 17 as noted above.  Ramos further discloses wherein the one or more sensors includes a spectrometer, a gas sensor, or a softness-measurement sensor (Ramos: paragraph [0024] - FIG. 1 shows a sensor environment 100 which includes a network 101, augmented reality glasses 102, tactile sensor 104, olfactory sensor 106, bacterial sensor 108, additional sensor(s) 110, and data analyzer 112, paragraph [0021] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles, which can receive visual input useful for determining colors).

Regarding claim 17, Ramos discloses a wearable device configures to be worn on a remote shopping assistant, comprising:
a transceiver configured to communicate data indicative of the one or more grocery items to and from a remote server and a remote shopper via the remote server (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums, Figure 2, paragraph [0053] - At 216, the sensor environment indicates the product is suitable for the desired use based on a freshness match at 214. This can include presenting information to a user of the sensor environment which will vary in embodiments. In some embodiments, the sensor environment can provide information to a user via display on augmented reality glasses, a cell phone screen, or other display);
a camera configured to capture image data related to the one or more grocery items (Ramos:   paragraph [0012] - This sensor environment can include augmented reality, such as augmented reality glasses or goggles with cameras, which can detect light in a variety spectrums);
a display configured to output information; and a processor in communication with the transceiver, the camera, the display, and the one or more sensors, wherein the processor is configured to determine a freshness level associated with the one or more grocery items utilizing at least the one or more sensors in the wearable device (Ramos:   paragraph [0016] -  Chemical supply companies can be interested in the freshness of their chemicals which can degrade over time, particularly unstable chemicals, paragraph [0029] - use a tactile glove or other sensor on an identified food product such that sensor environment 100 can receive additional input for determining freshness of the product).
Ramos does not expressly disclose one or more sensors in the wearable device configured to detect a weight and color of one or more grocery items; wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items; wherein the processor is further configured to, utilizing image recognition, identify a bar code associated with the one or more grocery items or identify a type of produce.  Minvielle discloses: 
one or more sensors in the wearable device configured to detect a weight and color of one or more grocery items (Minvielle: paragraph [0020] - In an embodiment of the present invention, information collected by sensors of, or sensors communicating with, a local storage appliance, for example weight measurement sensors, can collect all types of physical attribute);
wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items (Minvielle: paragraph [0253] - Fluorescent DNAs printed on paper: sensing food spoilage and ripening in the vapor phase”; the use of a Silicon Integrated Spectrometer to sense food for ripeness and other qualities, paragraph [0324] - For instance, as discussed herein, the color of an orange may indicate ripeness and corresponding vitamin C content);
wherein the processor is further configured to, utilizing image recognition, identify a bar code associated with the one or more grocery items or identify a type of produce (Minvielle: paragraph [0171] -  For example, the consumer 540 can utilize a camera function of the handheld device to read a barcode, or QR code, on or associated with the turkey, wherein the code provides a dynamic information identifier).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Ramos to have included one or more sensors in the wearable device configured to detect a weight and color of one or more grocery items; wherein the one or more sensors includes an optical spectrometer configured to identify a color of the one or more grocery items; wherein the processor is further configured to, utilizing image recognition, identify a bar code associated with the one or more grocery items or identify a type of produce, as taught by Minvielle because it would improve sharing of nutritional quality of a product (Minvielle: paragraph [0009]).







Claims 8, 9, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramos et al (US 2020/0309757 A1), in view of Minvielle (US 2016/0350704 A1), and further in view of Kaus (US 2021/0314527 B1).  
  
Regarding claim 8, Ramos and Minvielle teach or suggest all the limitations of claim 1 as noted above.  The combination of Ramos and Minvielle does not disclose wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons.  However, Kaus teaches wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons (Kaus: paragraph [0047] - The option to toggle on or off a video stream, blur faces, or cover faces with a color or image can also be enable by a representative of a target location. The representative of a target location can protect the privacy of the patrons of a target location by blurring or covering the patron's faces in the video stream).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and Minvielle, in the apparatus and method wherein the processor is further programmed to identify one or more persons in the image data and blur a face associated with the one or more persons, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would ensure patrons privacy rights (Kaus: paragraph [0047]).

Regarding claim 9 and 19, Ramos and Minvielle teach or suggest all the limitations of claims 1 and 17 as noted above.  The combination of Ramos and Minvielle does not disclose wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant.  However, Kaus teaches wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant (Kaus: paragraph [0023] - An electronic device can determine its current geographical location regionally by using technologies such as 3rd Generation Partnership Project (3GPP), Global System for Mobile Communication (GSM) or Long Term Evolution (LTE), or other radio access technologies to determine the electronic devices location. An electronic device can determine its current geographical location globally by using technologies such as Global Positioning System (GPS) or Galileo™).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Ramos and Minvielle, in the apparatus and method wherein the wearable device includes a GPS transceiver configured to identify a location of the remote shopping assistant, as taught by Kaus since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it identify a location of a target product (Kaus: paragraph [0003]-[0004]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625